acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum sca released tl-n-2288-98 cc dom fs p si rlbuch date date to brooklyn district_counsel from assistant chief_counsel field service cc ner brk cc dom fs subject adjustments from amended partner returns this responds to your request for significant advice dated date in connection with a question posed by the tefra coordinator of the brookhaven service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue whether the acceptance of an amended_return and assessment of any additional tax arising therefrom constitutes a settlement agreement thereby causing a conversion of partnership items to nonpartnership_items and triggering the application of i r c f conclusion the acceptance of an amended_return filed by a partner in a tefra partnership when such return reflects adjustments to partnership items does not constitute a settlement agreement within the meaning sec_6231 and hence does not cause a conversion of partnership items to nonpartnership_items accordingly i r c f is not applicable to the assessment of any_tax reflected on the amended_return facts currently when an amended_return which sets forth adjustments to partnership items is received at a service_center if the amended_return results in an increased tax_liability the tax is assessed in a current case a taxpayer was an investor in a tax_shelter that is subject_to the tefra unified_audit and litigation procedures settlement terms were made available to all partners of the shelter the taxpayer rather than entering into a settlement agreement filed an amended_return in a manner that was consistent with the settlement terms the taxpayer asserts that our processing of the amended_return constitutes a settlement discussion in congress enacted the tefra unified_audit and litigation procedures to simplify and streamline the partnership audit litigation and assessment process the underlying principle of tefra is that the tax treatment of items of partnership income loss deductions and credits will be determined at the partnership level in a unified partnership proceeding rather than separate proceedings with the partners conf_rep no partners are generally required to report items in a manner consistent with partnership treatment and the service may examine the partnership as an entity rather than conduct separate examination as to each of the partners where applicable the tefra provisions either supplant or augment the general administrative provisions generally the tefra procedures apply to determinations as to partnership items sec_6221 settlement agreements the service’s authority to enter in to an agreement is set forth in sec_7121 which provides that t he secretary is authorized to enter into an agreement in writing with any person relating to the liability of such person or of the person or estate for whom he acts in respect of any internal revenue tax for any taxable_period section c sets forth specific rules regarding who is bound by such agreements in tefra cases specifically allowing passthrough partners and tax matters partners to bind indirect partners and nonnotice partners respectively see segal v united_states ustc big_number s d fla even after the enactment of tefra the question of what constitutes an agreement continues to be controlled by sec_7121 and the precedent established thereunder in that regard an amended_return does not constitute an agreement within the meaning of sec_7121 648_f2d_1198 9th cir the statute and regulation sec_1a partnership_item is an item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations provide that such item is more appropriately determined at the partnership level than at the partner level provide the means by which an agreement may be reached and the procedures set forth therein are exclusive 278_us_282 limitation on assessment because tax is only assessed against the partners and not the partnership the partner’s limitation on assessment controls the timeliness of any assessment as to that partner the limitation on assessment is generally set forth in sec_6501 and provides that taxes must generally be assessed within three years from the later of the date of filing the taxpayer's return or the due_date for filing the taxpayer's return sec_6501 in the case of partnership items sec_6501 provides for an extension of the period in the case of partnership items and refers to i r c which sets forth a minimum assessment_period within which the limitation on assessment cannot expire the minimum assessment_period is impacted when a partner enters into an agreement upon execution an agreement converts partnership items to nonpartnership_items sec_6231 because the partnership items have converted to nonpartnership_items the period of limitation applicable to partnership items no longer controls accordingly congress included into the tefra provisions i r c f which provides that the period for assessment of tax attributable to partnership items which have become nonpartnership_items shall not expire before one year after the date of conversion this provision does not shorten but only serves to lengthen the limitation on assessment 99_tc_121 analysis applying the above to the facts submitted the amended_return submitted by the taxpayer does not constitute an agreement and therefor does not convert the partner’s partnership items to nonpartnership_items instead of being an agreement the amended_return is akin to a request_for_administrative_adjustment aar filed pursuant to sec_6227 under this provision when a partner not acting in the capacity of the tmp files an aar the service is granted four statutory alternatives as relevant to this inquiry sec_6227 expressly authorizes the service to assess any additional tax that would result from the requested adjustments under separate authority the service is authorized to convert the partner’s partnership items to nonpartnership_items see sec_6227 and cross-references by making the assessment the service has not caused a conversion event in fact for tefra purposes the partner continues to be subject_to the tefra proceeding until such proceeding is concluded or until the partner’s partnership items have converted to nonpartnership_items see eg sec_6226 in the situation described above it is advisable to solicit an agreement from the taxpayer however it is appropriate to assess any additional tax upon receipt of the amended_return if you have any questions or need assistance please contact ronald l buch jr pincite-7329 deborah a butler assistant chief_counsel by _________ s __________________ patrick putzi special counsel natural_resources passthroughs special industries branch
